DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 7-12 have been considered but are moot, because a new ground of rejection have been made in view of Kim et al (US 2014/0092792 A1). And Kim teaches the limitation. See the rejection below for the response to the arguments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0269492 A1), hereinafter, “Wang” in view of Kim et al (US 2014/0092792 A1), hereinafter, “Kim”. 
Regarding claim 7, Wang teaches: A terminal comprising: a receiver that receives a physical downlink shared channel (PDSCH) that is scheduled by a physical downlink control channel (PDCCH) (para [0049], where, eNodeB can signal the transmission mode to the UE via a layer three communication link such as Radio Resource Control (RRC) signaling, in advance of sending the PDCCH for a subframe. The transmission modes for PDSCH reception can include 8 modes, see further fig 4-9, para [0043]-[0054]); and 
a processor (para [0074]) that, when the PDSCH overlaps a candidate resource for the PDCCH assumes that the PDSCH is not mapped to the overlapping candidate resource in which the PDCCH is detected (Wang: fig 4, para [0030], where, a scenario for mapping of subframes A, B and C, where, CCs of subframe A, B and C (430, 432 and 434) are used for PDSCH and CCs of SF 420, 422 and 424 are used for PDCCH. In the SFs where, the PDCCH are mapped i.e., SFs 420, 422 and 424 the PDSCH is not mapped, see further, para [0031]-[0034], in fig 4, where, the first 3 symbols are referred to the candidate resources and in subframe A and subframe C are overlapped); See the exhibit below:

    PNG
    media_image1.png
    580
    721
    media_image1.png
    Greyscale

 
wherein the PDCCH is allowed to be mapped to a predetermined number of symbols (fig 4, para [0030], where, PDCCHs are allowed to map with CCs of SFs 420, 422 and 424 which is a predetermined number of symbols of subframes 436 starting from the beginning, see para [0031]-[0034], fig 5-7); and the PDCCH and the PDSCH are allowed to be mapped to a same symbol (fig 6B, para [0034], where, allowed mapping of PDCCH and PDSCH in the same time resources as 632a, 632b and 632c, see further, para [0033]); that are configured through higher layer signaling at a beginning of a slot (fig 4 and 5, para [0029]-[0031], where, “DCI can be mapped to the PDCCH using resource element groups (REGs) except both the PCFICH and PHICH”, where, “eNode B can signal the transmission mode to the UE via a layer three communication link, such as Radio Resource Control (RRC) signaling”, para [0049]-[0050]); 
Wang does not explicitly teach: the slot is configured with 14 symbols; and the predetermined number is configured through higher layer signaling.  
However, Kim teaches: the slot is configured with 14 symbols (fig 18, para [0081], where, the slots may comprise 14 symbols as depicted in fig 18 for special subframe);
and the predetermined number is configured through higher layer signaling (fig 19, para [0089], where, “the starting and ending OFDM symbols of a search space can be previously appointed between a transmitter and a receiver or semi-statically predetermined through a higher layer signal (e.g. RRC signal)”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the slot is configured with 14 symbols and the predetermined number is configured through higher layer signaling” as taught by Kim into Wang in order to enable efficient transmission of control information in a wireless communication system.
	Regarding claim 8, Wang further teaches: The terminal according to claim 7, wherein when the PDSCH overlaps a candidate resource for the PDCCH (Wang: fig 6B, CC1 600a, where, PDCCH and PDSCH are overlapped, para [0034]), where, “the control region for CC 1 622a, the control region for CC 2 622b, and the control region for CC 3 622c can be contained in the PDCCH on CC 1 600a. The control region for CC 1 provides the scheduling for the PDSCH 632a on CC 1”), the processor assumes that the PDSCH is mapped to the overlapping candidate resource in which the PDCCH is not detected (Wang: fig 6B, para [0034], where, in 600b and in 600c, the PDCCH is not detected, hence implemented cross carrier scheduling, where, “the control region for CC 2 provides the scheduling for the PDSCH 632b on CC 2, and the control region for CC 3 provides the scheduling for the PDSCH 632c on CC 3. 3GPP LTE systems can provide for cross carrier scheduling of the PDSCH where the PDCCH is transmitted on a CC different from the CC transmitting the PDSCH”, i.e., PDCCH is not configured on CC2 and entire slot is mapped with PDSCH).
	Regarding claims 9, the claim for the method of the terminal of claim 7 which includes the features identical to the subject matter mentioned in the rejection to claim 7 above. The claims are mere reformulation of claim 7 in order to define the DL and/or UL in future radio communication system and the rejection to claim 7 is applied hereto.
	Regarding claim 10, Wang further teaches: The terminal according to claim 7, wherein the PDCCH is not placed over a whole system band (Wang: fig 6B, para [0034], where, “the control region for CC 2 provides the scheduling for the PDSCH 632b on CC 2, and the control region for CC 3 provides the scheduling for the PDSCH 632c on CC 3. 3GPP LTE systems can provide for cross carrier scheduling of the PDSCH where the PDCCH is transmitted on a CC different from the CC transmitting the PDSCH”, i.e., PDCCH is not configured on CC2 and entire slot is mapped with PDSCH).
	Regarding claims 11, the claim is related to the base station which includes the features identical to the subject matter mentioned in the rejection to claim 7 above. The claims are mere reformulation of claim 7 in order to define the DL and/or UL in future radio communication system and the rejection to claim 7 is applied hereto.
	Regarding claims 12, the claim related to system that comprises the base station and terminal of claims 7 and 11 which includes the features identical to the subject matter mentioned in the rejection to claim 7 above. The claims are mere reformulation of claim 7 in order to define the DL and/or UL in future radio communication system and the rejection to claim 7 is applied hereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        
/KIBROM T HAILU/Primary Examiner, Art Unit 2461